[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
After my ruling of the plaintiff's Motion to Dismiss dated August 12, 1996 an evidentiary hearing was held before the undersigned to permit the plaintiff an opportunity to present evidence concerning the "usual place of abode" of the defendants. The plaintiff relies on the Wolcott Postmaster's affidavit that on August 8, 1995 the mailing address of the defendants was still 33 Andrew Road, Wolcott Ct, and that as of that date no change of address had been made. The defendant Ann Marie Santopietro testified that she and her husband lived at 33 Andrew Road from July 1 1994 to December 16 1994 this was confirmed by the owner of those premises. CT Page 1659 Mrs. Santopietro testified that she and her husband moved on December 16 to 60 Cassandra Drive in Wolcott and resided there until March 1 1995, this was also confirmed by the owner of those premises, and that from that date, March 1, 1995 to the present date they have been residing at 52 Winterbrook Road. The notice of mechanics lien was served on Santopietro's on March 22, 1995 by abode service at 33 Andrew Road. "The usual place of abode is usually considered to be the place where a person is living at the particular time when service is made" Cohen v. Bayne28 Conn. Sup. 233, 237. From the evidence that was presented it was clear the defendants, Mario and Ann Marie Santopietro did not reside at 33 Andrew Road at the time the notice of Mechanics Lien was left at those premises. The plaintiff did not serve the notice of Mechanics Lien pursuant to Section 49-35 by leaving it at the usual place of abode of the defendants Mario and Ann Marie Santopietro. Therefore the defendants Motion to Dismiss is granted
PELLEGRINO, J.